         Case 5:19-cv-05403-JMG Document 67 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Genus Lifesciences, Inc.,                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )     No. 5:19-cv-05403-JMG
                                                 )
Mallinckrodt LLC and SpecGx LLC,                 )
                                                 )
       Defendants.                               )


                                       STATUS REPORT

       Pursuant to the Court’s Order dated November 24, 2020 [ECF 66], defendants

Mallinckrodt LLC and SpecGx LLC hereby advise the Court that the Chapter 11 case remains

pending and the automatic stay continues to apply to plaintiff’s claims in this case.

Dated: December 4, 2020                          Respectfully submitted,

                                                 By: /s/ Herbert R. Giorgio
                                                     Herbert R. Giorgio*
                                                     herb.giorgio@bclplaw.com
                                                     David A. Roodman*
                                                     daroodman@bclplaw.com
                                                     Barbara A. Smith*
                                                     barbara.smith@bclplaw.com
                                                     Bryan Cave Leighton Paisner LLP
                                                     One Metropolitan Square
                                                     211 North Broadway, Suite 3600
                                                     St. Louis, MO 63102
                                                     Telephone:     (314) 259-2000
                                                     Facsimile:     (314) 259-2020
                                                     *Admitted pro hac vice

                                                     Lee C. Durivage
                                                     lcdurivage@mdwcg.com
                                                     Marshall Dennehey Warner Coleman &
                                                     Goggin
                                                     2000 Market Street, Suite 2300
                                                     Philadelphia, PA 19103
                                                     Telephone:     (215) 575-2584

                                                 Attorneys for Defendants
         Case 5:19-cv-05403-JMG Document 67 Filed 12/04/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I, Herbert R. Giorgio, Esquire, do hereby certify that a true and correct copy of the

foregoing Status Report was served upon Plaintiff’s counsel by electronic service through the

Court’s ECF system.


Dated: December 4, 2020                           /s/ Herbert R. Giorgio
                                                  Attorney for Defendants
